NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-30276

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00013-SPW

 v.
                                                MEMORANDUM*
TAWNYA BEARCOMESOUT,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Tawnya Bearcomesout appeals from the district court’s denial of her motion

to dismiss the indictment and challenges her guilty-plea conviction for involuntary

manslaughter, in violation of 18 U.S.C. §§ 1153(a) and 1112(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Bearcomesout’s request for
oral argument is denied.
      Bearcomesout argues that the Double Jeopardy Clause barred her successive

homicide prosecutions by the Northern Cheyenne Tribe and the United States

government because the two entities are not separate sovereigns. This argument is

foreclosed. See Puerto Rico v. Sanchez Valle, 136 S. Ct. 1863, 1870-72 (2016)

(successive prosecutions for the same offense are not barred by the Double

Jeopardy Clause if brought by separate sovereigns, and Indian Tribes “count as

separate sovereigns under the Double Jeopardy Clause”). Furthermore,

Bearcomesout has not shown impermissible collusion between the United States

government and the Northern Cheyenne Tribe such that an exception applies under

Bartkus v. Illinois, 359 U.S. 121 (1959). See United States v. Lucas, 841 F.3d 796,

803 (9th Cir. 2016) (impermissible collusion occurs where “the prosecutors of one

sovereign so thoroughly dominate or manipulate the prosecutorial machinery of the

other sovereign that the latter retains little or no volition in its own proceedings”

(internal quotations omitted)).

      AFFIRMED.




                                           2                                     16-30276